Bullard, J.
A re-hearing was allowed in this case at a former term, the court having at first held that the attachment must be *315dissolved on the ground that no property had been attached, the garnishees having sworn that they had been notified of an assignment by the defendant, to Stockman and Knight, of the debts attached in their hands.* Upon further consideration, we are of opinion that it is sufficiently shown that the assignment was fictitious and conferred no right, and, consequently, that the attachment must be sustained, and the judgment below examined on the merits.
The plaintiff, B. E. Tippett, who is the sole heir of the defendant’s late wife, who was in community with him, sues to recover $1800, the price which she alleges the defendant received for a tract of land in Concordia, sold by them after the marriage, but which belonged to her mother, and to annul and rescind an alleged partition between her and the defendant, for lesion beyond one-fourth. The sum of $1800 is sworn to as a debt upon which the attachment was ordered, and the action of rescission was engrafted upon it. The judgment of the District Court was for the plaintiffs, and the defendant has appealed.
The evidence is wholly insufficient, in our opinion, to prove the debt of $1800. It is supported only by the oath of one witness, who, notwithstanding an objection to parol evidence in such a case, was permitted to testify to the ownership by Jett’s wife of a tract of land in Concordia, to its sale by Jett and wife after their marriage, and that the price was $1500 or $1800, and was received by the husband.
The contract between the parties, which the plaintiffs contend was intended to put an end to their joint interest in the community of acquets and gains, and consequently was a partition subject to be rescinded for lesion beyond one-fourth, bears date April 18th, 1S25. It recites that H. Jett, for the consideration therein expressed, has sold, transferred, and delivered to the plaintiff, Belvidere Eliza Tippett, six slaves, whose names and ages are given. No price is mentioned, nor any valuation of the slaves. B. E. Tippett, on her part, relinquishes in favor of Jett, all her right,, title, interest, and claim to the succession of her late mother, Eliza*316betli Jett, the wife of the said H. Jett, abandoning all claim to the same, and acknowledging herself fully satisfied and compensated by the slaves above described.
H. Jett, by this act, admits the plaintiff’s heirship, and cannot now be permitted to call it in question, without showing affirmatively that he was in error.
The contract between the parties is clearly not a sale. No price is fixed for the slaves. It appears to be one rather of exchange, Jett giving six slaves in exchange for B. E. Tippett’s right, title, interest, and claim to or in the succession of her mother. But, whatever may be the form of the act, it is well settled, that every first settlement between heirs or partners by which a state of indivisión is terminated, is, in substance, a partition. 3 La. 188.
In the case here referred to of The Syndics of Morgan v. Davenport's Heirs, &c., Morgan and Cortes had been partners in trade. On the dissolution of the partnership, Morgan sold out his interest to his partner for $10,000; and it was held that this was substantially a partition, and the lesion was alleged by way of exception, in an action on the notes given for the price of the sale.
That there did exist a community of acquets and gains between H. Jett and the mother of the plaintiff B. E. Tippett, is clearly shown, and, we presume, the slaves given to her belonged to that community. The effect of the contract was to vest in Jett a title to all the property in which they were jointly interested, in consideration of six slaves, and an exemption, on the part of B. E. Tippett, from all debts due by the community.
It is, however, contended, that the contract is a cession of hereditary rights to a co-heir, and, consequently, without warranty, and not subject to rescission for lesion.
B. E. Tippett appears to us to have placed herself in a dilemma, from which it is difficult to escape. If her contract with Jett was a partition, and subject to rescission for lesion beyond a fourth, she cannot succeed, because she has neither averred nor proved an offer to restore the slaves received by her as her share ; and it is a general rule in all actions of rescission, that the party seeking relief must offer to restore his adversary to the situation he was in before the contract. He who seeks equity, must do equity. If, on the contrary, the contract be regarded as one of exchange, the *317same principle applies, and the contract cannot be rescinded without placing the parties in statu quo. In either case, Jett would be entitled to a restoration of the slaves, given by him as a consideration for B. E. Tippett’s interest in her mother’s estate; and, if a new partition is to be made, he has a right to require that the property shall be partaken in kind, so far as it is practicable, and this could not be done without bringing back the slaves, which she has not shown herself either able or willing to do.
But even if it were doubtful whether that principle applies to the case before us, yet we are clearly of opinion that the present action is barred by the prescription of five years, according to article 3507 of the Civil Code, which declares that “ the action of nullity or rescission of contracts, testaments, or other acts ; that for the reduction of excessive donations ; that for the rescission of partitions and guarantee of the portions, are prescribed by five years,” &c. The contract between B. E. Tippett and Jett bears date April 18th, 1825, and the attachment was served in this suit May 23d, 1831.
The judgment of the District Court is, therefore, avoided and reversed ; and it \s further ordered that there be judgment for the defendant, with costs in both courts.

 The first opinion in this case, was delivered by Martin, J., October, 1838. The opinion last pronounced has rendered its publication unnecessary.